MEMORANDUM OF DECISION ON MOTION FOR EXTENSION OF TIME TO APPEAL
Where the court is satisfied that a proposed appeal is merely for the purpose of delay, no extension of time to appeal will be granted.
 MEMORANDUM FILED FEBRUARY 24, 1937.
The plaintiff was granted an extension of ten days from February 4th to file an appeal. This was not done. Now she seeks a further extension.
The Court is convinced the proposed appeal is merely for the purpose of delay. Besides no principle of law is involved. The amount involved is also small ($120) and it would be much better for plaintiff to apply what she may have toward the payment of what she justly owes the defendant than to indulge in the luxury of an appeal.
   The motion to grant a further extension of time to effect the appeal is therefore denied.